internal_revenue_service number info release date cc psi 1-genin- april uilc dear we are responding to a letter submitted on your behalf by requesting relief in order to elect s_corporation status as of date the material submitted explains that your attorney failed to file your s_corporation_election in a timely manner based on information provided to us by the internal_revenue_service center it appears that your situation has been rectified your account currently reflects an s_corporation effective date of date within the next days you should receive a letter reflecting this effective date if you do not receive such notice please call the contact person shown above for assistance please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
